DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-2 and 5-11 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 1/31/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 are rejected under 35 USC 103 as being unpatentable over US Patent Number 2,666,604 to Davis.

Regarding claim 1, Davis discloses an aircraft wheel spinning assembly being configured to spin an aircraft wheel prior to landing (claim 1 discloses “In an aircraft having landing wheels, a pre-rotating device”) thereby reducing tire friction upon landing (pre-rotating wheels reduces tire friction upon landing since the movement of the wheels more closely matches the movement of the ground), said assembly comprising:
A turbine (wind scoops 32) being movably mounted on an aircraft wheel (tire 18), said turbine being positionable in a deployed position having said turbine being exposed with respect to the aircraft wheel wherein said turbine is configured to be exposed to wind (see Figure 1), said turbine generating rotational torque and subsequently rotating the aircraft wheel when said turbine is exposed to wind (column 3, lines 7-11 disclose “As is well known this anemometer type cup when exposed to a stream of air has a propelling effect in one direction so that a wheel on which they are mounted tends to rotate about the axis of the arrangement of anemometer cups”) wherein said turbine is configured to reduce friction between a tire mounted on the aircraft wheel and a runway when the aircraft upon which the aircraft tire is mounted is landing on the runway (pre-rotating wheels reduces tire friction upon landing since the movement of the wheels more closely matches the movement of the ground);
A hub being coupled to the aircraft wheel (plate 22), wherein said hub has a front surface, a back surface and a perimeter edge extending therebetween (Figures 8-10 show plate 22 having a front surface, a back surface, and a perimeter edge extending therebetween), said perimeter edge being continuously arcuate about a central axis extending through said front and back surfaces to define an opening extending through said hub (Figure 6 shows the unnumbered back plate being circular with an opening at the center), said hub having a plurality of mounting apertures each extending through said front and back surfaces, said mounting apertures being spaced apart from each other and being distributed around said hub (Figures 9 and 10 show mounting apertures extending through plate 22), wherein said hub having a plurality of conduits each being integrated therein, each of said conduits having a first opening and a second opening (fluid line 74); and
A plurality of actuators (extensible supporting arms 30), each of said actuators being coupled between said hub and said turbine (see Figure 7), each of said actuators being turned on to urge said turbine into said deployed position, each of said actuators being turned off to retract said turbine into the aircraft wheel (column 3, lines 12-15 disclose “each cup 32 is provided with its own collapsible support 30 so that the cups are individually supported in the wind stream or retracted into the recesses 24”).
Davis does not disclose each of said conduits extending through said perimeter edge and said front surface, said perimeter edge having said first opening of each of said conduits being associated therewith, said front surface having said second opening of each of said conduits being associated therewith.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the conduit wherever desired to provide the pressure to retract and extend the scoops, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2 (dependent on claim 1), Davis discloses said turbine comprising:
A ring having a first surface and a second surface (annular mounting base 36); and
A plurality of vanes (wind scoops 32), each of said vanes being coupled to and extending away from said first surface of said ring, said vanes being spaced apart from each other and being distributed around said ring, each of said vanes having a front edge and a back edge, each of said vanes being concavely arcuate between said front and back edges wherein each of said vanes is configured to capture air when said turbine is positioned in said deployed position (see Figures 6 and 7), each of said first and second surfaces of said ring being rotated in a first direction about a longitudinal axis extending through a center of said ring when said vanes capture air, said first direction corresponding to forward rotation of the aircraft wheel (see Figure 6).  

Regarding claim 5 (dependent on claim 1), Davis discloses said back surface of said hub abuts an outboard face of the aircraft wheel.  Figure 9 shows the back surface abutting wheel 16.  
Davis does not disclose a plurality of fasteners each extending through a respective one of said mounting apertures and engaging the aircraft wheel for retaining said hub on the aircraft wheel.  However, column 2, lines 46-48 disclose “The wheel 16 is provided with a plurality of spaced plates 20 and 22”.  The plates must therefore be attached to wheel 16, and it would be obvious to a person having ordinary skill in the art to modify Davis to attach the plates using fasteners as a known way to attach two parts.  

Regarding claim 6 (dependent on claim 1), Davis discloses each of said actuators having a first end and a second end (see Figures 8-10), each of said actuators elongating between said first and second end when said actuators are turned on, each of said actuators shortening between said first and second ends when said actuators are turned off (column 3, lines 12-15 disclose “each cup 32 is provided with its own collapsible support 30 so that the cups are individually supported in the wind stream or retracted into the recesses 24”), each of said actuators being in operational communication with a power source comprising an electrical system of the aircraft (column 4, lines 6-8 disclose ‘pressure is maintained by a compressor driven either directly or indirectly from the main power motor”), said first end of each of said actuators being coupled to said front surface of said hub, said first end of each of said actuators being aligned with said second opening of a respective one of said conduits (see Figure 9).  

Regarding claim 7 (dependent on claim 6), Davis discloses
Said turbine includes a ring, said ring having a first surface and a second surface (annular mounting base 36);
Said second end of each of said actuators is coupled to said second surface of said ring (see Figure 7), each of said vanes being recessed with respect to an outboard flange of the aircraft wheel when said actuators are turned off wherein each of said vanes is configured to be hidden from wing, each of said vanes being exposed with respect to the outboard flange when said actuators are turned on wherein each of said vanes is configured to be exposed to wing (column 3, lines 12-15 disclose “each cup 32 is provided with its own collapsible support 30 so that the cups are individually supported in the wind stream or retracted into the recesses 24”, see Figures 7-8).  

Regarding claim 8, Davis discloses an aircraft wheel spinning assembly being configured to spin an aircraft wheel prior to landing (claim 1 discloses “In an aircraft having landing wheels, a pre-rotating device”) thereby reducing tire friction upon landing (pre-rotating wheels reduces tire friction upon landing since the movement of the wheels more closely matches the movement of the ground), said assembly comprising:
A turbine (wind scoops 32) being movably mounted on an aircraft wheel (tire 18), said turbine being positionable in a deployed position having said turbine being exposed with respect to the aircraft wheel wherein said turbine is configured to be exposed to wind (see Figure 1), said turbine generating rotational torque and subsequently rotating the aircraft wheel when said turbine is exposed to wind (column 3, lines 7-11 disclose “As is well known this anemometer type cup when exposed to a stream of air has a propelling effect in one direction so that a wheel on which they are mounted tends to rotate about the axis of the arrangement of anemometer cups”) wherein said turbine is configured to reduce friction between a tire mounted on the aircraft wheel and a runway when the aircraft upon which the aircraft tire is mounted is landing on the runway (pre-rotating wheels reduces tire friction upon landing since the movement of the wheels more closely matches the movement of the ground), said turbine comprising:
A ring having a first surface and a second surface (annular mounting base 36);
A plurality of vanes (wind scoops 32), each of said vanes being coupled to and extending away from said first surface of said ring, said vanes being spaced apart from each other and being distributed around said ring, each of said vanes having a front edge and a back edge, each of said vanes being concavely arcuate between said front and back edges wherein each of said vanes is configured to capture air when said turbine is positioned in said deployed position (see Figures 6 and 7), each of said first and second surfaces of said ring being rotated in a first direction about a longitudinal axis extending through a center of said ring when said vanes capture air, said first direction corresponding to forward rotation of the aircraft wheel (see Figure 6);
A hub being coupled to the aircraft wheel (plate 22), said hub having a front surface, a back surface and a perimeter edge extending therebetween (Figures 8-10 show plate 22 having a front surface, a back surface, and a perimeter edge extending therebetween), said perimeter edge being continuously arcuate about a central axis extending through said front and back surfaces to define an opening extending through said hub (Figure 6 shows the unnumbered back plate being circular with an opening at the center), said hub having a plurality of mounting apertures each extending through said front and back surfaces, said mounting apertures being spaced apart from each other and being distributed around said hub (Figures 9 and 10 show mounting apertures extending through plate 22), said hub having a plurality of conduits each being integrated therein, each of said conduits having a first opening and a second opening (fluid line 74), said back surface of said hub abutting an outboard face of the aircraft wheel (Figure 9 shows the back surface abutting wheel 16); and
A plurality of actuators (extensible supporting arms 30), each of said actuators being coupled between said hub and said turbine (see Figure 7), each of said actuators being turned on to urge said turbine into said deployed position, each of said actuators being turned off to retract said turbine into the aircraft wheel (column 3, lines 12-15 disclose “each cup 32 is provided with its own collapsible support 30 so that the cups are individually supported in the wind stream or retracted into the recesses 24”), each of said actuators having a first end and a second end (see Figures 8-10), each of said actuators elongating between said first and second end when said actuators are turned on, each of said actuators shortening between said first and second ends when said actuators are turned off (column 3, lines 12-15 disclose “each cup 32 is provided with its own collapsible support 30 so that the cups are individually supported in the wind stream or retracted into the recesses 24”), each of said actuators being in operational communication with a power source comprising an electrical system of the aircraft (column 4, lines 6-8 disclose ‘pressure is maintained by a compressor driven either directly or indirectly from the main power motor”), said first end of each of said actuators being coupled to said front surface of said hub, said first end of each of said actuators being aligned with said second opening of a respective one of said conduits (see Figure 9), said second end of each of said actuators is coupled to said second surface of said ring (see Figure 7), each of said vanes being recessed with respect to an outboard flange of the aircraft wheel when said actuators are turned off wherein each of said vanes is configured to be hidden from wing, each of said vanes being exposed with respect to the outboard flange when said actuators are turned on wherein each of said vanes is configured to be exposed to wing (column 3, lines 12-15 disclose “each cup 32 is provided with its own collapsible support 30 so that the cups are individually supported in the wind stream or retracted into the recesses 24”, see Figures 7-8).
Davis does not disclose each of said conduits extending through said perimeter edge and said front surface, said perimeter edge having said first opening of each of said conduits being associated therewith, said front surface having said second opening of each of said conduits being associated therewith.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the conduit wherever desired to provide the pressure to retract and extend the scoops, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Davis does not disclose a plurality of fasteners each extending through a respective one of said mounting apertures and engaging the aircraft wheel for retaining said hub on the aircraft wheel.  However, column 2, lines 46-48 disclose “The wheel 16 is provided with a plurality of spaced plates 20 and 22”.  The plates must therefore be attached to wheel 16, and it would be obvious to a person having ordinary skill in the art to modify Davis to attach the plates using fasteners as a known way to attach two parts.  

Claims 9-11 are rejected under 35 USC 103 as being unpatentable over US Patent Number 2,666,604 to Davis in view of US Patent Number 4,732,350 to Lamont.

Regarding claim 9 (dependent on claim 8), Davis does not disclose a fluid reservoir containing hydraulic fluid.  However, this limitation is taught by Lamont.  Lamont discloses an aircraft wheel rotation apparatus with a hydraulic system connected to hydraulic reservoir 102.  It would be obvious to a person having ordinary skill in the art to modify Davis using the teachings from Lamont to use a known way to provide hydraulic fluid to the fluid lines. 
Lamont does not disclose said fluid reservoir being positioned in said opening in said hub, said fluid reservoir having an outer edge, said outer edge having a plurality of outlets each extending into an interior of said fluid reservoir.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the reservoir and outlets wherever desired to provide the necessary fluid to the actuators, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 10 (dependent on claim 9), Lamont further teaches a pipe (strut 80) fluidly coupled between a respective one of said outlets and a said first opening on said perimeter edge of said hub of a respective one of said conduits (support port 88), each of said conduits being in fluid communication with said fluid reservoir (hydraulic reservoir 102).   

Regarding claim 11 (dependent on claim 10), Davis as modified by Lamont further teaches each of said actuators comprising a hydraulic piston (cylinders 76, 78, 80 in Figure 9) having a fluid inlet (fluid opening 74), said fluid inlet of each of said hydraulic pistons being in fluid communication with said second opening of a respective one of said conduits (fluid line 74) such that said fluid inlet of each of the hydraulic pistons is in fluid communication with said fluids reservoir for receiving the hydraulic fluid (as taught by Lamont).  

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the Japikse case relates to the repositioning of a switch where there was no functional change other than walking to a different location to flip the switch and is therefore not comparable to reconfiguring a conduit to extend through another structure as opposed to be exposed, first, line 74 in Davis is not exposed, but rather routed inside plates 20 and 22 and extends through recess 70 at opening 72.  Furthermore, applicant has not disclosed any functional change, either in the arguments or in the applicant’s disclosure, that would be caused by this reconfiguration.  The proposed reconfiguration provides no functional change other than routing the conduit through a different surface, as the line 74 carries fluid from a compressed source to hydraulic cylinder 76 regardless of where it is routed.  
Applicant’s arguments regarding official notice or personal knowledge are moot because the examiner has not relied upon any official notice or personal knowledge.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642